Exhibit 10.01

 

  EXECUTION   VERSION

TAX ALLOCATION AGREEMENT

among

METAVANTE HOLDING COMPANY,

METAVANTE CORPORATION,

NEW M&I CORPORATION

and

MARSHALL & ILSLEY CORPORATION

Dated as of April 3, 2007



--------------------------------------------------------------------------------

TAX ALLOCATION AGREEMENT

TAX ALLOCATION AGREEMENT (this “Agreement”), dated as of April 3, 2007, among
Metavante Holding Company, a Wisconsin corporation and, as of the date hereof, a
wholly-owned subsidiary of MI Corp. (“MVT Holding”), Metavante Corporation, a
Wisconsin corporation and, as of the date hereof, a wholly-owned subsidiary of
MI Corp. (“MVT Corp.”) (MVT Holding and MVT Corp., collectively, the “MVT
Parties”), Marshall & Ilsley Corporation, a Wisconsin corporation (“MI Corp.”),
and New M&I Corporation, a Wisconsin corporation (“New MI Corp.”) (MI Corp. and
New MI Corp., collectively, the “MI Parties”).

RECITALS

WHEREAS, MI Corp. is the common parent of an affiliated group of corporations
within the meaning of Section 1504(a) of the Internal Revenue Code of 1986, as
amended (the “Code”), which currently files consolidated federal Income Tax
Returns (the “Affiliated Group”);

WHEREAS, pursuant to the Separation Agreement dated as of the date hereof
between the MVT Parties and the MI Parties (as may be amended from time to time
in accordance with its terms, the “Separation Agreement”) and the Investment
Agreement (as defined below), MVT Holding will distribute all of the issued and
outstanding shares of New MI Corp. common stock (“New MI Corp. Common Stock”) on
a pro rata basis to holders of record of MVT Holding Common Stock (as defined in
the Investment Agreement) (as described more fully in the Separation Agreement,
the “Distribution”);

WHEREAS, the MVT Parties, Montana Merger Sub Inc., a Wisconsin corporation and,
as of the date hereof, a wholly-owned subsidiary of MVT Holding (“Merger Sub”),
and the MI Parties have entered into an Investment Agreement, dated as the date
hereof (the “Investment Agreement”) with WPM, L.P., a Delaware limited
partnership (“Investor”) pursuant to which, prior to the Distribution, MI Corp.
will undertake the MI Merger, the MI Conversion, the MVT Distribution, the MI
LLC Contribution and the MI Cash Contribution, and Investor will make the Equity
Investment (as defined in the Separation Agreement);

WHEREAS, in connection with the transactions contemplated by the Investment
Agreement, one or more of the members of the MVT Group (as defined below) will
incur approximately $1.75 billion of indebtedness (the “Debt Financing”);

WHEREAS, the parties to this Agreement intend that (i) the MI Merger and the MI
Conversion will qualify as a reorganization under Section 368(a)(1)(F) of the
Code, (ii) following the MI Merger and the MI Conversion, MVT Holding will
become the common parent of the Affiliated Group; (iii) the MI Contribution (as
defined in the Investment Agreement) followed by the Distribution will qualify
as a reorganization within the meaning of Section 368(a)(1)(D) of the Code; and
(iv) the Distribution will qualify as a distribution eligible for nonrecognition
under Sections 355(a) and 361(c) of the Code;

WHEREAS, after the Distribution, no member of the MI Group (as defined below)
will be a member of the Affiliated Group for federal income tax purposes and MI
Corp. will be disregarded as an entity separate from New MI Corp. for U.S.
federal income tax purposes;



--------------------------------------------------------------------------------

WHEREAS, after the Distribution the Affiliated Group will continue and MVT
Holding will be treated as the common parent of the Affiliated Group for federal
income tax purposes; and

WHEREAS, the MVT Group and the MI Group desire on behalf of themselves and their
successors to set forth their rights and obligations with respect to Taxes due
for periods before, on and after the Distribution Date.

NOW, THEREFORE, in consideration of the premises and of the respective
agreements and covenants contained in this Agreement, the parties hereby agree
as follows:

ARTICLE I

DEFINITIONS

SECTION 1.01. General. Capitalized terms used in this Agreement have the
meanings set forth in this Agreement, or, when not so defined, in the Separation
Agreement or the Investment Agreement. As used in this Agreement, the following
terms shall have the following meanings (such meanings to be equally applicable
to both the singular and plural forms of the terms defined):

“Affiliate” has the meaning set forth in the Separation Agreement.

“Affiliated Group” has the meaning set forth in the first recital.

“Agreement” means this Tax Allocation Agreement as the same may be amended from
time to time.

“Applicable Federal Rate” means the federal short-term rate under
Section 1274(d) of the Code, compounded quarterly.

“Audit” means any audit, assessment of Taxes, other examination by any
Governmental Entity (as defined in the Investment Agreement), proceeding, or
appeal of such a proceeding relating to Taxes, whether administrative or
judicial, including proceedings relating to competent authority determinations.

“Code” has the meaning set forth in the first recital.

“Controlling Party” means the party described as the Controlling Party in
accordance with Section 3.01.

“Covered Group” means, in the case of any Covered Group Taxes, the group of
Persons that join in the filing of the consolidated, combined or unitary Tax
Return upon which such Covered Group Taxes are reported.

 

2



--------------------------------------------------------------------------------

“Covered Group Taxes” means any federal, state, local or foreign Taxes
reportable on a consolidated, combined or unitary Tax Return for a group that
includes any member of the MI Group, on the one hand, and any member of the MVT
Group, on the other hand.

“Covered Group Year” means, in the case of any Covered Group, any Taxable year
of such Covered Group that ends prior to or includes the Distribution Date.

“Debt Financing” has the meaning set forth in the fourth recital.

“Distribution” has the meaning set forth in the second recital.

“Distribution Date” has the meaning set forth in the Separation Agreement.

“Filing Party” has the meaning set forth in Section 2.08.

“Final Determination” means with respect to any issue (a) a decision, judgment,
decree or other order by any court of competent jurisdiction, which decision,
judgment, decree or other order has become final and not subject to further
appeal, (b) a closing agreement (whether or not entered into under Section 7121
of the Code) or any other binding settlement agreement (whether or not with the
IRS) entered into in connection with or in contemplation of an administrative or
judicial proceeding, or (c) the completion of the highest level of
administrative proceedings if a judicial contest is not or is no longer
available.

“GAAP” has the meaning set forth in the Investment Agreement.

“Income Tax” means any franchise Tax and any federal, state, local or foreign
Tax measured by or imposed on gross receipts or net income or profits. For the
avoidance of doubt, the term “Income Tax” shall not include any sales or use
Tax.

“Income Tax Return” means any Tax Return with respect to Income Taxes.

“Indemnifiable Losses” has the meaning set forth in the Separation Agreement.

“Independent Firm” has the meaning set forth in Article VI.

“Information” has the meaning set forth in the Separation Agreement.

“Investment Agreement” has the meaning set forth in the third recital.

“Investor” has the meaning set forth in the third recital.

“Investor Factual Representation” means the representations of Investor set
forth in Section 4.1 of the Investment Agreement and any factual representation
provided by Investor in writing in connection with the Tax Opinion described in
Section 7.1(f)(ii) of the Investment Agreement.

“IRS” means the United States Internal Revenue Service.

 

3



--------------------------------------------------------------------------------

“Liable Party” has the meaning set forth in Section 2.08.

“MI Corp.” has the meaning set forth in the preamble.

“MI Compensation Payments” has the meaning set forth in Section 2.06(a).

“MI Group” has the meaning set forth in the Separation Agreement.

“MI Parties” has the meaning set forth in the preamble.

“MI Specified Refunds” means any refunds or credits relating to (i) the
transactions described in the complaint filed on March 2, 2007, in the United
States District Court for the Eastern District of Wisconsin, (ii) the “Tempest”
transactions currently in appeals, and (iii) the amended tax returns filed in
connection with securitizations involving auto loans.

“MI Subsidiary” has the meaning set forth in the Separation Agreement.

“MI Taxes” means any Taxes (excluding Restructuring Taxes) that are treated as
MI Taxes under Section 2.05 of this Agreement.

“New MI Corp.” has the meaning set forth in the preamble.

“New MI Corp. Common Stock” has the meaning set forth in the second recital.

“MVT Corp.” has the meaning set forth in the preamble.

“MVT Compensation Payments” has the meaning set forth in Section 2.06(a).

“MVT Group” has the meaning set forth in the Separation Agreement.

“MVT Holding” has the meaning set forth in the preamble.

“MVT Parties” has the meaning set forth in the preamble.

“MVT Restructuring Tax Audit” has the meaning set forth in Section 3.02(a).

“MVT Separate Group Basis” means, in the case of any Covered Group Taxes for a
Covered Group Year, the amount of such Covered Group Taxes for such Covered
Group Year that would have been due if the underlying Covered Group consisted
solely of members of the MVT Group and did not include any members of the MI
Group and computed (i) by taking into account elections and accounting methods
actually used in computing such Covered Group Taxes for such Covered Group Year,
(ii) with appropriate adjustments to take into account the application of
Treasury Regulations Section 1.1502-13 or similar provisions of state and local
Tax law to any intercompany transactions between members of the MVT Group (on
one hand) and members of the MI Group (on the other hand), (iii) consistent with
past practice (including past practice of allocating state and local unitary
Taxes and expenses to an entity if that entity caused the filing of a combined,
consolidated or unitary Tax Return) and (iv) with such other adjustments as are
contemplated by this Agreement; provided, however, that Tax liability for an
entity with nexus in a combined return state shall be based on that entity’s
relative apportionment percentage of the total apportionment percentage of the
actual combined group.

 

4



--------------------------------------------------------------------------------

“MVT Subsidiary” has the meaning set forth in the Separation Agreement.

“MVT Tainting Act” means:

(a) any action (or failure to take any reasonably available action) by any of
the MVT Parties or any Affiliate of the MVT Parties after the Distribution Date
other than an action contemplated by the Investment Agreement or any of the
Transaction Agreements;

(b) any inaccuracy of any Investor Factual Representation;

(c) any acquisition or other transaction involving the equity of any of the MVT
Parties or any Affiliate of the MVT Parties (other than the distribution of the
New MI Corp. Common Stock in the Distribution or the Equity Investment); or

(d) any Prohibited Act performed by any of the MVT Parties or any Affiliate of
the MVT Parties after the Distribution Date.

“MVT Taxes” means any Taxes (excluding Restructuring Taxes) that are treated as
MVT Taxes under Section 2.05 of this Agreement.

“Past Practice” has the meaning set forth in Section 2.01(e).

“Person” has the meaning set forth in the Investment Agreement.

“Post-Distribution Period” means any Taxable year or other Taxable period
beginning after the Distribution Date and, in the case of any Taxable year or
other Taxable period that begins on or before and ends after the Distribution
Date, that part of the Taxable year or other Taxable period that begins at the
beginning of the day after the Distribution Date.

“Pre-Distribution Period” means any Taxable year or other Taxable period that
ends on or before the close of the Distribution Date and, in the case of any
Taxable year or other Taxable period that begins on or before and ends after the
Distribution Date, that part of the Taxable year or other Taxable period through
the close of the Distribution Date.

“Private Letter Ruling” has the meaning set forth in the Investment Agreement.

“Prohibited Acts” has the meaning specified in Section 4.02(a).

“Restricted Period” has the meaning specified in Section 4.02(a).

“Restructuring Taxes” means any Taxes (and other liabilities, including
liability to stockholders and the costs of defending against the imposition of
such Taxes and other liabilities) of any member of the MVT Group or the MI Group
arising from or attributable to one or more of the Transactions (as defined in
the Investment Agreement), including but not limited to (a) any failure of the
Distribution to constitute a distribution eligible for nonrecognition under

 

5



--------------------------------------------------------------------------------

Sections 355(a) and 361(c), (b) any failure of the MI Contribution (as defined
in the Investment Agreement) followed by the Distribution to qualify as a
reorganization within the meaning of Section 368(a)(1)(D) of the Code, or
(c) any failure of any stock of New MI Corp. to be treated as “qualified
property” within the meaning of Section 355(c)(2) or Section 361(c)(2) of the
Code because of the application of Section 355(d) or Section 355(e) of the Code
to the Distribution; provided, however, that Restructuring Taxes shall not
include any Taxes imposed on the MVT Dividend or any distributions of cash from
Subsidiaries to fund the MVT Dividend (which Taxes are governed by
Section 2.04(d)).

“Separation Agreement” has the meaning set forth in the second recital.

“Shared Return” means a Tax Return described in clause (a) of Section 2.01.

“Subsidiary” has the meaning set forth in the Separation Agreement.

“Tax” (and, with correlative meaning, “Taxes” and “Taxable”) has the meaning set
forth in the Investment Agreement.

“Tax Carryover Attribute” has the meaning specified in Section 2.07.

“Tax Item” means any item of income, gain, loss, deduction or credit, or other
attribute that may have the effect of increasing or decreasing any Tax.

“Tax Opinion” means the tax opinion described in Section 7.1(f)(ii) of the
Investment Agreement.

“Tax Return” has the meaning set forth in the Investment Agreement.

“Transaction Agreements” has the meaning set forth in the Investment Agreement.

“Transaction Taxes” has the meaning set forth in Section 2.04(b).

ARTICLE II

TAX RETURNS, TAX PAYMENTS AND TAX SHARING OBLIGATIONS

SECTION 2.01. Obligations to File Tax Returns.

(a) From and after the Distribution Time, New MI Corp. shall prepare and timely
file or cause to be timely filed all original Income Tax Returns with respect to
any member of the MVT Group for any Taxable year ending on or before
December 31, 2007 (including any original Income Tax Return for any Covered
Group Taxes for any Taxable year ending on or before December 31, 2007), whether
or not such Income Tax Return includes any member of the MI Group. To the extent
a member of the MI Group is legally unable to sign any such Income Tax Return,
MVT Holding shall sign or cause to be signed such Income Tax Return. The MVT
Parties shall reimburse New MI Corp. for any Costs (as defined in Section 3.01)
incurred by MI Corp. in preparing any Income Tax Return to the extent such Cost
is attributable to the portion of such Income Tax Return relating to any member
of the MVT Group.

 

6



--------------------------------------------------------------------------------

(b) From and after the Distribution Time, New MI Corp. shall in addition to the
Income Tax Returns described in clause (a), prepare and timely file or cause to
be timely filed any other Tax Return with respect to any member of the MI Group.

(c) From and after the Distribution Time, MVT Holding shall prepare and timely
file or cause to be timely filed any Tax Returns (other than an Income Tax
Return described in clause (a)) with respect to any member of the MVT Group
(including, but not limited to, the federal consolidated Income Tax Return and
state Income Tax Returns for the taxable year beginning January 1, 2008).

(d) For the avoidance of doubt, the provisions of this Section 2.01 apply only
to the preparation and filing of Tax Returns. Each party shall be responsible
for its own financial reporting, including but not limited to calculating and
booking provisions for Income Taxes for GAAP purposes.

(e) All Income Tax Returns relating to any member of the MVT Group for Taxable
years or periods ending on or before December 31, 2007 shall (to the extent
permitted by Applicable Laws) be prepared on a basis consistent with the
elections, methods of accounting, positions, conventions and principles of
taxation and the manner in which any Tax item or other information is reported
as reflected in comparable Income Tax Returns filed before the date of this
Agreement (the manner in which so reported, “Past Practice”), provided that a
different method can be used (x) if it would not increase Taxes for which the
MVT Parties would be responsible under this Agreement or (y) with the prior
written consent of MVT Holding (such consent not to be unreasonably withheld);
provided further that if there is no Past Practice with respect to a material
Tax item or other information to be reported on an Income Tax Return relating to
any member of the MVT Group for Taxable years or periods ending on or before
December 31, 2007, then New MI Corp. and MVT Holding shall mutually agree on the
manner in which such Tax item or other information is reported. The preceding
sentence shall not apply (i) to the extent otherwise contemplated or required by
the Private Letter Ruling, or (ii) if there has been a change in Applicable
Laws. Consent shall not be considered unreasonably withheld within the meaning
of the second preceding sentence if such different method would increase Taxes
for which the MVT Parties would be responsible under this Agreement and for
which New MI Corp. does not compensate the MVT Parties. New MI Corp. shall
(A) make available to MVT Holding any Shared Return it is responsible for filing
at least 10 calendar days prior to filing, provided that MVT Holding shall
supply New MI Corp. with all information regarding any member of the MVT Group
reasonably necessary for preparing such Shared Return at least 100 calendar days
prior to the due date for filing such Shared Return, and (B) make reasonable
revisions to such Shared Returns that are requested by MVT Holding.

SECTION 2.02. Obligation to Remit Taxes. Following the Distribution Date,
(a) New MI Corp. shall timely remit or cause to be remitted any Taxes due in
respect of any Tax Return it or any member of the MI Group is required to file
under applicable law (without regard to this Agreement), and (b) MVT Holding
shall timely remit or cause to be remitted any Taxes due in respect of any Tax
Return it or any member of the MVT Group is required to file under applicable
law (without regard to this Agreement). To the extent a remittance by New MI
Corp. includes any MVT Taxes, MVT Holding shall advance funds to New MI Corp. at
least one (1) day prior to the date New MI Corp. is required to make such
remittance, and to the extent a

 

7



--------------------------------------------------------------------------------

remittance by MVT Holding includes any MI Taxes, New MI Corp. shall advance
funds to MVT Holding at least one (1) day prior to the date MVT Holding is
required to make such remittance. For the avoidance of doubt, this Section 2.02
governs only the party responsible for making the initial remittance to a Taxing
Authority and shall not govern the determination of whether the Taxes remitted
are an MI Tax or an MVT Tax.

SECTION 2.03. Tax Indemnity; Prior Agreements; Refunds.

(a) From and after the Distribution Time, the MI Parties shall, in a manner
consistent with the principles of Section 4.03 of the Separation Agreement,
reimburse, indemnify, defend, and hold harmless the MVT Indemnified Parties from
and against, any and all Indemnifiable Losses incurred or suffered by one or
more of the MVT Indemnified Parties in connection with, relating to, arising out
of, or due to, directly or indirectly, (i) any MI Taxes (including, for the
avoidance of doubt, any MI Taxes arising from a redetermination thereof from an
audit or examination); and (ii) any amount for which New MI Corp. is liable
under Section 2.04.

(b) From and after the Distribution Time, the MVT Parties shall, in a manner
consistent with the principles of Section 4.02 of the Separation Agreement,
reimburse, indemnify, defend, and hold harmless the MI Indemnified Parties from
and against, any and all Indemnifiable Losses incurred or suffered by one or
more of the MI Indemnified Parties in connection with, relating to, arising out
of, or due to, directly or indirectly, (i) any MVT Taxes (including, for the
avoidance of doubt, any MVT Taxes arising from a redetermination thereof from an
audit or examination); and (ii) any amount for which MVT Holding is liable under
Section 2.04.

(c) Any and all prior Tax sharing agreements or practices between any member of
the MVT Group, on the one hand, and any member of the MI Group, on the other
hand, shall automatically be terminated as of the Distribution Date (other than
any such agreements set forth in the Transaction Agreements). Upon termination
of the existing tax allocation agreement between MI Corp. and MVT Corp., MVT
Corp. shall pay to MI Corp. $730,000 in full satisfaction of any and all amounts
due thereunder.

(d) From and after the Distribution Time, the MVT Parties shall be entitled to
any refund of or credit for MVT Taxes, provided that the MI Parties shall be
entitled to receive and retain any refund of Taxes to the extent such refund is
attributable to a Tax Carryover Attribute of any member of the MI Group. From
and after the Distribution Time, the MI Parties shall be entitled to any refund
of or credit for Taxes to which the MVT Parties are not entitled pursuant to the
preceding sentence.

(e) For the avoidance of doubt, (i) any MI Specified Refunds are solely for the
benefit of the MI Parties, (ii) any payroll Tax refunds arising out of the
Supreme Court’s decision in CSX Corp. v. United States shall be for the benefit
of the MI Parties if a member of the MI Group incurred the payroll expense and
for the benefit of the MVT Parties if a member of the MVT Group incurred the
payroll expense, and (iii) any sales or use Tax Refunds shall be for the benefit
of the MI Parties if a member of the MI Group incurred the original sales or use
Tax and for the benefit of the MVT Parties if a member of the MVT Group incurred
the original sales or use Tax.

 

8



--------------------------------------------------------------------------------

SECTION 2.04. Restructuring Taxes; Other Taxes Relating to the Distribution.

(a) Except to the extent otherwise provided in Section 2.04(b), (i) the MVT
Parties shall be liable for any Restructuring Tax to the extent such
Restructuring Tax would not have been imposed but for an MVT Tainting Act and
(ii) the MI Parties shall be liable for any other Restructuring Taxes.

(b) The MVT Parties shall be liable for 50% and the MI Parties shall be liable
for 50% of any sales, transfer, value added or other similar Taxes or fees
(including all real estate, transfer Taxes and real estate recording fees but
excluding patent, copyright, and trademark recording fees and similar items
relating to patents, copyrights and trademarks (which are governed by
Section 6.6 of the Investment Agreement)) payable in connection with the
transactions contemplated by the Separation Agreement and the Investment
Agreement (the “Transaction Taxes”). The parties agree to timely sign and
deliver such certificates or forms as are requested by the other party and may
be necessary or appropriate to enable such party to file promptly and timely the
Tax Returns for such Transaction Taxes with the appropriate Taxing authorities
and remit payment of the Transaction Taxes.

(c) Notwithstanding any other provision of this Agreement, the MI Parties shall
be liable for all Taxes arising from or attributable to (i) any excess loss
accounts or deferred intercompany transactions taken into account under
Section 1502 of the Code or Treasury Regulations issued thereunder and any
similar items (including but not limited to “deferred intercompany stock
accounts” for California tax purposes) taken into account under state, local or
foreign Tax laws as a result of the transactions contemplated by the Separation
Agreement and the Investment Agreement (but not, for the avoidance of doubt, any
excess loss accounts created as a result of such transactions that are not taken
into account as a result of such transactions), (ii) Sections 301(c)(3), 311(b)
or 357(c) of the Code and any similar provisions of state, local and foreign Tax
law as a result of the transactions contemplated by the Separation Agreement or
the Investment Agreement, and (iii) recapture of any “dual consolidated losses”
attributable to any member of the MI Group within the meaning of Section 1503 of
the Code.

(d) Notwithstanding any other provision of this Agreement, the MI Parties shall
be liable for all Taxes imposed on the MVT Dividend or any distributions of cash
from Subsidiaries to fund the MVT Dividend; provided, however, that the MVT
Parties shall be liable for any such Taxes to the extent such Taxes would not
have been imposed but for any structural changes made with respect to any member
of the MVT Group between the Distribution Date and December 31, 2007 (including
any taxes imposed as a result of a failure to comply with Wisconsin Statutes
Section 71.26(3)(j)).

SECTION 2.05. MVT Taxes; MI Taxes.

(a) The portion of any Covered Group Taxes (including any state combined or
unitary Taxes) for any Covered Group Year constituting MVT Taxes shall be
computed on an MVT Separate Group Basis. The remaining portion of any Covered
Group Taxes for any Covered Group Year shall constitute MI Taxes.

 

9



--------------------------------------------------------------------------------

(b) Any Tax (including escheat liability) other than Covered Group Taxes (which
Taxes are addressed in Section 2.05(a) above) shall constitute (i) an MI Tax to
the extent a member of the MI Group has the primary liability to a Governmental
Entity for such Tax and (ii) an MVT Tax to the extent a member of the MVT Group
has the primary liability to a Governmental Entity for such Tax, provided that
any Tax of MI Corp. attributable to a Pre-Distribution Period for which MVT
Holding is liable after the Distribution Date to such Governmental Entity as a
“successor” to MI Corp. for Tax purposes for any Covered Group Year shall
constitute an MI Tax.

SECTION 2.06. Calculation of Taxes.

(a) Notwithstanding any other provision of this Agreement, to the extent
permitted by law, the following amounts (the “MVT Compensation Payments”) shall
be treated as deductible by MVT Holding or its Subsidiaries for all Income Tax
purposes (and not by any member of the MI Group): (A) any deduction arising by
virtue of the exercise after the Distribution Time of any compensatory option to
acquire MVT Holding Common Stock, (B) any deduction arising by virtue of the
vesting after the Distribution Time of any restricted shares of MVT Holding
Common Stock or New MI Corp. Common Stock held by an employee of a member of the
MVT Group and (C) any deductible investment banking fees or other legal fees
incurred and paid by any member of the MVT Group in connection with the
Transactions. To the extent permitted by law, the following amounts (the “MI
Compensation Payments”) shall be treated as deductible by MI Corp. or its
Subsidiaries for all Income Tax purposes (and not by any member of the MVT
Group): (A) any deduction arising by virtue of the exercise of any compensatory
option to acquire MI Corp. Common Stock or New MI Corp. Common Stock, (B) any
deduction arising by virtue of the vesting prior to the Distribution Time of any
restricted shares of MI Corp. Common Stock, (C) any deduction arising by virtue
of the vesting after the Distribution Time of any restricted shares of MVT
Holding Common Stock or New MI Corp. Common Stock held by an employee of a
member of the MI Group and (D) any deductible investment banking fees or other
legal fees incurred and paid by any member of the MI Group in connection with
the Transactions. In the event that, notwithstanding the foregoing, it is
determined that any MVT Compensation Payment is deductible by MI Corp. or any of
its Subsidiaries or any MI Compensation Payment is deductible by MVT Holding or
any of its Subsidiaries, appropriate reconciliation payments shall be made
between the parties.

(b) To the extent required by Applicable Laws, the Taxable year of each member
of the MI Group shall close at the close of the Distribution Date and the
Taxable income of such year for Income Tax purposes shall be computed taking
into account the principles of Treasury Regulation Section 1.1502-76(b) or of a
corresponding provision under the laws of an applicable state, local, municipal
or foreign jurisdiction, except that no “ratable allocation election” shall be
made.

SECTION 2.07. Carryback Provisions. Unless the parties otherwise agree in
writing, the MI Parties and the MVT Parties shall elect and shall cause each of
the MI Subsidiaries or MVT Subsidiaries to elect, where permitted by Applicable
Laws, to carry forward any loss, credit or similar Tax attribute (“Tax Carryover
Attribute”) arising in a Post-Distribution Period, with respect to a Shared
Return, that could, in the absence of such election, be carried back to a
Pre-Distribution Period. Any refund or credit of Taxes resulting from the
required carryback of

 

10



--------------------------------------------------------------------------------

any Tax Carryover Attribute attributable to a member of the MI Group arising in
a Post-Distribution Period shall be for the account and benefit of New MI Corp.;
provided, however, that MVT Holding shall only be required to pay such amount to
New MI Corp. at the time such amount is actually realized in cash, credit,
refund or offset by the MVT Group after taking into account (i) all other Tax
attributes of the Affiliated Group and (ii) any carryback of any Tax Carryover
Attribute attributable to any member of the MVT Group. Any refund, credit or
offset of Taxes resulting from the carryback of any Tax Carryover Attribute
attributable to a member of MVT Group arising in a Post-Distribution Period
shall be for the account and benefit of MVT Holding. If a member of the MI Group
recognizes a Tax Carryover Attribute that, under Applicable Laws, must be
carried back to a Pre-Distribution Period during which MI Corp. or any MI
Subsidiary joined in filing a Tax Return on a consolidated, combined, or unitary
basis with any member of the MVT Group, MVT Holding shall, at the expense of New
MI Corp., file appropriate refund claims within a reasonable period after being
requested by New MI Corp. to do so, unless such filing shall affect the
liability or any attributes of the MVT Parties or any of their Affiliates under
this Agreement (including the ability of any member of the MVT Group to carry
back a Tax attribute), in which case such filing shall be subject to MVT
Holding’s prior written consent (such consent not to be unreasonably withheld).
Consent shall not be considered unreasonably withheld within the meaning of the
preceding sentence if such filing would increase Taxes for which the MVT Parties
would be responsible under this Agreement and for which New MI Corp. does not
compensate the MVT Parties. If a refund claim for which the MI Parties have
received payment from the MVT Parties is subsequently disallowed by the relevant
Governmental Entity, the MI Parties shall promptly return such payment to the
MVT Parties together with any interest, penalties and additions to Tax resulting
from such disallowance.

SECTION 2.08. General Tax Payments. With respect to any Taxes for which one
party (the “Liable Party”) is liable under Article II and that are to be
remitted in connection with Tax Returns to be filed by the other party (the
“Filing Party”) after the Distribution Date, the Liable Party shall make any
payment of estimated Taxes no later than the fifth day after receipt of written
request (but not before the fifth date preceding the due date for such payment)
from the Filing Party setting forth the Filing Party’s good faith estimate of
the Liable Party’s portion of the estimated Taxes to be remitted. Within 60 days
after the date that the Tax Return for the Taxable period is due (including
extensions), the Filing Party shall provide a written request to the Liable
Party describing in reasonable detail the amount of any true-up payment owed to
the Filing Party and to be made by the Liable Party or any true-up payment owed
by the Filing Party to the Liable Party as a result of an overpayment by the
Liable Party. A true-up payment shall be made no later than fifteen (15) days
after receipt of the written request for the true-up payment.

SECTION 2.09. Other Payments. Other payments due to a party under Article II
shall be due (a) in the case of the receipt or crediting of a refund, five
(5) days after such receipt or crediting, provided, however, that any MI
Specified Refund received by any member of the MVT Group shall be remitted to
the MI Parties the next business day following receipt, and (b) in the case of a
Final Determination, or the completion of an audit, assessment or examination or
similar event, two (2) days prior to the date payment is to be made to the
Governmental Entity. In the case of a delay in payment, the party required to
have made payment shall pay interest to the other party at the Applicable
Federal Rate.

 

11



--------------------------------------------------------------------------------

SECTION 2.10. Notice. MVT Holding and New MI Corp. shall give each other prompt
written notice of any payment that may be due under this Agreement, provided
that any failure to notify shall not cause any party to forfeit substantive
rights, except to the extent the other party is materially prejudiced thereby.
Any payment that may be due under this Agreement is to be made by wire transfer
of immediately available funds to the account designated by MVT Holding or New
MI Corp. in such notice or by any other method as shall be agreed upon by MVT
Holding and New MI Corp.

SECTION 2.11. Amended Tax Returns. From and after the Distribution Time, the MVT
Parties shall not, and shall not permit any of their Affiliates to, file any
amended Income Tax Return for any Pre-Distribution Period that includes MI Corp.
or any MI Subsidiary without the prior written consent of New MI Corp. (such
consent not to be unreasonably withheld) unless such amended Income Tax Return
does not affect the liability or any attributes of the MI Parties or any of
their Affiliates under this Agreement or the Investment Agreement (including the
ability of New MI Corp. to carry back a Tax Carryover Attribute in accordance
with Section 2.07).

ARTICLE III

TAX AUDITS

The following provisions shall apply from and after the Distribution Time.

SECTION 3.01. In General. Except as otherwise provided in this Agreement,
(i) New MI Corp. shall have the right to control (A) any Audit relating to
Covered Group Taxes, (B) any Audit of a member of the MI Group relating to
non-Covered Group Taxes and (C) any Audit relating to Restructuring Taxes and
(ii) MVT Holding shall have the right to control any Audit of a member of the
MVT Group relating to non-Covered Group Taxes (the party with the right to
control such Audit, hereafter, the “Controlling Party”). Subject to
Section 3.02(a), the Controlling Party’s rights shall extend to any matter
pertaining to the management and control of an Audit, including execution of
waivers, choice of forum, scheduling of conferences and the resolution of any
Tax Item (including the decision to contest, settle or otherwise agree to any
deficiency, claim or adjustment). Any costs incurred in handling, settling, or
contesting an Audit shall be borne by the Controlling Party except that, in the
case of Covered Group Taxes, MVT Holding shall reimburse New MI Corp. within
five days of receiving an invoice for Costs (as defined in this Section 3.01)
incurred by New MI Corp. for that portion of the Costs which were expended in
connection with issues which arise in connection with Tax Items attributable to
any member of the MVT Group. “Costs” means (i) an hourly charge for time
expended by New MI Corp. personnel (such hourly charge not to include a profit
component), (ii) a pass through of all billings of any third parties such as
lawyers and accountants, and (iii) out-of-pocket costs incurred by New MI Corp.,
including, for example, photocopying (even if performed on New MI Corp.
equipment, but with no profit component).

SECTION 3.02. Covered Group Audits; Restructuring Tax Audits.

(a) With respect to any Audit of Covered Group Taxes which involves a Tax Item
for which MVT Holding is liable pursuant to this Agreement or any Audit relating
to Restructuring Taxes for which MVT Holding may be liable pursuant to
Section 2.04(a) of this Agreement (a

 

12



--------------------------------------------------------------------------------

“MVT Restructuring Tax Audit”), New MI Corp. shall (i) keep MVT Holding informed
in a timely manner of all actions taken or proposed to be taken by New MI Corp.
with respect to such Tax Item or such MVT Restructuring Tax Audit, (ii) afford
MVT Holding the right to attend material conference calls and meetings and to
have reasonable comments incorporated in any written submission or response
submitted to the relevant Tax authority with respect to such Tax Item or MVT
Restructuring Tax Audit; (iii) consult with MVT Holding as to strategy and
settlement decisions, including any correspondence or filings submitted in
connection therewith; (iv) use its best efforts to arrive at a settlement of
such Audit that reflects the ultimate merits of the issues without taking into
account the fact that MVT Holding is liable for the Tax relating to such Tax
Item under this Agreement; and (v) not settle, compromise, abandon or finally
dispose of any such Audit or MVT Restructuring Tax Audit without obtaining the
prior written consent, which consent shall not be unreasonably withheld, of MVT
Holding if such settlement, compromise, abandonment or final disposition could
have an adverse impact on any member of the MVT Group. For the avoidance of
doubt, the MI Parties shall be solely responsible for any sales or use tax
audits relating to a member of the MI Group and the MVT Parties shall be solely
responsible for any sales or use tax audits relating to a member of the MVT
Group.

(b) Notwithstanding anything to the contrary herein, New MI Corp. shall have
sole and exclusive control of any Audit relating to the MI Specified Refunds.

SECTION 3.03. Notice. Within ten (10) days after a party receives a written
notice of any audit or proposed adjustment to a Tax Item that would reasonably
be expected to give rise to an indemnification obligation or other liability
(including a liability for Tax) under this Agreement, such party shall notify
the other party of such proposed adjustment, and thereafter shall promptly
forward to the other party copies of notices and material communications with
any Taxing Authority relating to such proposed adjustment; provided, however,
that the failure to provide such notice shall not release the indemnifying party
from any of its obligations under this Agreement except to the extent that such
indemnifying party is materially prejudiced by such failure.

ARTICLE IV

COOPERATION

The following provisions shall apply from and after the Distribution Time.

SECTION 4.01. Inconsistent Actions. Each party hereto agrees to, and to cause
each of its Affiliates to, (a) report the MI Merger and the MI Conversion as a
reorganization within the meaning of Section 368(a)(1)(F) of the Code, the MI
Contribution (as defined in the Investment Agreement) followed by the
Distribution as a reorganization within the meaning of Section 368(a)(1)(D) of
the Code, and the Distribution as a distribution eligible for nonrecognition
under Sections 355(a) and 361(c) of the Code on all Tax Returns and other
filings, and (b) comply with and take no action inconsistent with the
representations and covenants provided to the IRS in connection with obtaining
the Private Letter Ruling and the representations made in connection with the
Tax Opinion, and (c) not fail to be engaged in the conduct of the active trade
or businesses relied upon for purposes of satisfying the requirements of
Section 355(b) of the Code for purposes of the Private Letter Ruling. For all
Post-Distribution Periods, each party to this Agreement agrees to, and to cause
each of its Affiliates to, in the absence of a controlling change

 

13



--------------------------------------------------------------------------------

in Applicable Laws or circumstances, report on all Tax Returns, the Tax
consequences of the transactions undertaken pursuant to the Transaction
Agreements and the Investment Agreement in accordance with the positions taken
with respect to such transactions to the extent reported on Tax Returns filed
with respect to all Covered Group Years in respect of such transactions.

SECTION 4.02. Prohibited Acts.

(a) For 24 months following the Distribution Date (the “Restricted Period”),
each of the MVT Parties and their Affiliates, on the one hand, and each of the
MI Parties and their Affiliates, on the other hand, agree that they will not
(i) redeem or otherwise repurchase any capital stock of MVT Holding or New MI
Corp. other than, in the case of New MI Corp. only, pursuant to open market
stock repurchase programs meeting the requirements of Section 4.05(1)(b) of Rev.
Proc. 96-30, 1996-1 C.B. 696, or (ii) enter into any agreements with respect to
transactions or events (including, but not limited to, capital contributions or
acquisitions, entering into any partnership or joint venture arrangements, stock
issuances, stock acquisitions, option grants, or a series of such transactions
or events (but excluding the Distribution)), in the case of each of clauses
(i) and (ii) above that, if considered part of a plan that includes the
Distribution would result in one or more Persons acquiring, directly or
indirectly, stock of MVT Holding or New MI Corp. representing a “50-percent or
greater interest” therein within the meaning of Section 355(d)(4) of the Code
(the acts described in clauses (i) and (ii) above and any action inconsistent
with the requirements of Section 4.01 hereof, collectively, the “Prohibited
Acts”). Notwithstanding the foregoing, the following shall not be considered a
Prohibited Act: (w) the issuance of any compensatory options by MVT Holding,
(x) the issuance of any MVT Holding stock pursuant to any MVT Holding
compensatory option, and (y) the repurchase of any MVT Holding restricted stock,
in each case described in clauses (w), (x) and (y), if such action satisfies the
conditions of Treasury Regulation 1.355-7(d)(8)(i) and (z) an action
contemplated by the Investment Agreement or any of the Transaction Agreements.
For the avoidance of doubt, any issuance of additional equity or rights to
acquire new equity by MVT Holding to Investor or to new investors or a secondary
acquisition of MVT Holding stock by Investor during the Restricted Period shall
be considered a Prohibited Act.

(b) Notwithstanding the foregoing, a party may take any of the Prohibited Acts,
subject to Section 2.04, if, (i) in the case of any Prohibited Act proposed to
be taken by the MI Parties and their Affiliates, (A) New MI Corp. first obtains
(at its expense) an opinion in form and substance reasonably acceptable to MVT
Holding of Sidley Austin LLP or another nationally recognized law firm
reasonably acceptable to MVT Holding, which opinion may be based on usual and
customary factual representations, or (B) at New MI Corp.’s request, MVT Holding
(at New MI Corp.’s expense) obtains a supplemental ruling from the IRS, or,
(ii) in the case of any Prohibited Act proposed to be taken by the MVT Parties
and their Affiliates, (A) MVT Holding first obtains (at its expense) an opinion
in form and substance reasonably acceptable to New MI Corp. of Wachtell, Lipton,
Rosen & Katz or another nationally recognized law firm reasonably acceptable to
New MI Corp., which opinion may be based on usual and customary factual
representations or (B) MVT Holding (at its expense) obtains a supplemental
ruling from the IRS, in each case that such Prohibited Act(s), and any
transaction related thereto, will not affect any of the conclusions set forth in
the Private Letter Ruling or Tax Opinion, including (i) the qualification of the
Distribution under Section 355 and Section

 

14



--------------------------------------------------------------------------------

368(a)(1)(D) of the Code, and (ii) the nonrecognition of gain to MVT Holding in
the Distribution; provided, however, that a party may take any of the Prohibited
Acts described in Section 4.02(a)(i) and (ii), without obtaining such an opinion
or a supplemental ruling if, (x) such party provided reasonable notice to the
other party prior to taking such Prohibited Act and (y) after giving effect to
such Prohibited Act and considering such Prohibited Act part of a plan that
includes the Distribution, one or more Persons would not have acquired directly
or indirectly, stock of MVT Holding or New MI Corp. representing a more than 40%
interest (by vote or value) therein. A party may also take any of the Prohibited
Acts, subject to Section 2.04, with the written consent of the other party in
the other party’s sole and absolute discretion. During the Restricted Period,
the parties shall provide, and shall cause their respective Affiliates to
provide, all information reasonably requested by the other party relating to any
transaction involving an acquisition (directly or indirectly) of that party’s
stock within the meaning of Section 355(e) of the Code. The parties hereto agree
that the payment of monetary compensation would not be an adequate remedy to a
breach of the obligations described in the Prohibited Acts, and each party
consents to the issuance and entry of an injunction to prevent a breach of the
obligations contained in the Prohibited Acts, subject to the waiver and consent
described in the preceding sentence. New MI Corp. represents that, to its
knowledge, from the date of this Agreement until the time of the Distribution,
and except as contemplated by the Investment Agreement or the Transaction
Agreements, there will be no agreement, understanding, arrangement or
substantial negotiations by MVT Holding (or any of its Subsidiaries) concerning
any acquisition of MVT Holding stock for purposes of applying Treasury
Regulation Section 1.355-7(d)(3) and an opinion and/or ruling obtained in
accordance with Section 4.02(b)(ii) may assume the accuracy of such
representation (it being understood that New MI Corp makes no representation
with respect to any events occurring before the date of this Agreement).

SECTION 4.03. Cooperation with Respect to Tax Return Filings, Examinations and
Tax Related Controversies. In addition to any obligations imposed pursuant to
the Separation Agreement, each party shall fully cooperate with the other party
and its representatives, in a prompt and timely manner, in connection with
(i) the preparation and filing of and (ii) any inquiry, audit, redetermination,
examination, investigation, dispute, or litigation involving, any Tax Return
required to be filed by such other party pursuant to this Agreement. Such
cooperation shall include, but not be limited to, (x) the execution and delivery
to such other party of any power of attorney required to allow such other party
and its counsel to participate in or control any inquiry, audit or other
administrative proceeding and to assume the defense or prosecution, as the case
may be, of any suit, action or proceeding pursuant to the terms of and subject
to the conditions set forth in Article III, including execution and delivery to
New MI Corp. of the Power of Attorney in the form to be attached prior to the
Distribution Date as Exhibit A hereto, and (y) making available, during normal
business hours, and within 15 days of any written request therefor, all books,
records and information, and the assistance of all officers and employees,
necessary or useful in connection with the preparation of any Tax return or any
Tax inquiry, audit, redetermination, examination, investigation, dispute,
litigation or any other matter. Any recoveries by the MVT Parties, the MI
Parties, or any of their respective Affiliates against third parties (including
awards for damages) relating to Restructuring Taxes shall be shared and
allocated by the parties consistently with the allocation of the underlying
Restructuring Taxes.

 

15



--------------------------------------------------------------------------------

ARTICLE V

RETENTION OF RECORDS; ACCESS

The MI Group and the MVT Group shall retain all Information in accordance with
Section 6.04 of the Separation Agreement. The MI Group shall be responsible for
storage and maintenance of all Information relating to Tax Returns for which it
is responsible for filing under Section 2.01(a); provided that New MI Corp.
shall provide MVT Holding with (i) originals or copies of all non-Shared Tax
Returns and associated workpapers (hardcopy and electronic) for the most recent
four year period prior to the Distribution Date and (ii) copies of all 2006 and
2007 Shared Returns.

ARTICLE VI

DISPUTES

From and after the Distribution Time, if New MI Corp. and MVT Holding cannot
agree on the calculation of any liability under this Agreement, or the
interpretation or application of any provision under this Agreement, either
party may provide to the other party written notice of intent to invoke the
dispute resolution procedures of this Article VI. Within 10 days following the
receipt of such written notice, New MI Corp. and MVT Holding shall jointly
retain a nationally recognized law firm or “big four” accounting firm, which
firm is independent of both parties (the “Independent Firm”), to resolve the
dispute. If the parties cannot jointly agree on an Independent Firm to resolve
the dispute within the 10 day period, then each party shall select a nationally
recognized law firm or “big four” accounting firm, which firm is independent of
both parties, and both law or accounting firms shall jointly select an
Independent Firm which shall make the determination under this Article VI. The
Independent Firm shall act as an arbitrator to resolve all points of
disagreement and its decision shall be final and binding upon all parties
involved, provided, however, that if the disagreement relates to an amount of
Tax at issue (or potentially at issue) equal to or greater than $1,000,000, such
decision shall be non-binding. The Independent Firm shall determine the
appropriate outcome based upon this Agreement with respect to each disputed
item. The Independent Firm shall have 90 days from the date that it is selected
in which to make such determinations, unless New MI Corp. and MVT Holding
mutually agree on an extension of such period or the Independent Firm, in its
discretion, determines that an extension of such period is warranted by
exceptional circumstances. New MI Corp. and MVT Holding shall provide the
Independent Firm with such information or documentation as the Independent Firm
deems in its discretion to be necessary for it to make the determinations
requested of it. Any determination by the Independent Firm shall be in writing.
Following the decision of the Independent Firm, New MI Corp. and MVT Holding
shall each take or cause to be taken any action necessary to implement any
binding decision of the Independent Firm. The fees and expenses relating to the
Independent Firm shall be borne by the party that such Independent Firm
determines has lost the dispute.

ARTICLE VII

SURVIVAL OF LIABILITIES

Notwithstanding any other provision in this Agreement, any liabilities under
this Agreement shall survive for 60 days following any applicable statute of
limitation; provided, however, that each party may continue to demand the full
amount of payment to be made with respect to any such liabilities under this
Agreement and such liabilities shall continue to survive until paid in full in
accordance with this Agreement.

 

16



--------------------------------------------------------------------------------

ARTICLE VIII

MISCELLANEOUS

SECTION 8.01. Entire Agreement; Construction. This Agreement, the Separation
Agreement, the Investment Agreement, the Continuing Business Agreements and the
Ancillary Agreements, including any annexes, schedules and exhibits hereto or
thereto, and other agreements and documents referred to herein and therein, will
together constitute the entire agreement between the parties with respect to the
subject matter hereof and thereof and will supersede all prior negotiations,
agreements and understandings of the parties of any nature, whether oral or
written, with respect to such subject matter. Notwithstanding any other
provisions in this Agreement to the contrary, in the event and to the extent
that there is a conflict relating to Taxes between the provisions of this
Agreement and the provisions of the Separation Agreement, the Investment
Agreement, the Continuing Business Agreements or any other Ancillary Agreements,
the provisions of this Agreement shall control.

SECTION 8.02. Survival of Agreements. Except as otherwise contemplated by the
this Agreement, all covenants and agreements of the parties contained in this
Agreement will remain in full force and effect and survive the Distribution
Time.

SECTION 8.03. Governing Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Wisconsin regardless of the laws
that might otherwise govern under applicable principles of conflicts of laws
thereof.

SECTION 8.04. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed duly given (i) on the date of delivery if
delivered personally, (ii) upon confirmation of receipt if delivered by
facsimile, (iii) on the first Business Day following the date of dispatch if
delivered by a recognized next-day courier service or (iv) when received if
delivered by registered or certified mail, return receipt requested, postage
prepaid. All notices hereunder shall be delivered as set forth below, or
pursuant to such other instructions as may be designated in writing by the party
to receive such notice:

 

  (a)   If to New MI Corp. or MI Corp. to:     Marshall & Ilsley Corporation    
770 North Water Street     Milwaukee, Wisconsin 53202     Fax:   (414) 765-7809
    Attention:   Dennis Kuester       President and Chief Executive Officer    
  and       Randall J. Erickson       Senior Vice President, General Counsel    
  and Corporate Secretary

 

17



--------------------------------------------------------------------------------

        with a copy to:     Sidley Austin LLP     One South Dearborn Street    
Chicago, Illinois 60603     Fax:   (312) 853-7036     Attention:   Imad Qasim,
Esq.       Pran Jha, Esq.   (b)   If to MVT Holding or MVT Corp. to:    
Metavante Corporation     4900 West Brown Deer Rd.     Milwaukee, Wisconsin
53223     Fax:   (414) 362-1705     Attention:   Frank Martire       President
and Chief Executive Officer       and       Norrie Daroga       General Counsel
    with a copy to:     Quarles & Brady LLP     411 East Wisconsin Avenue    
Milwaukee, Wisconsin 53202-4497     Fax:   (414) 978-8786     Attention:  
Patrick M. Ryan, Esq.

SECTION 8.05. Payments. Any payment that may be due under this Agreement is to
be made by wire transfer of immediately available funds to the account
designated by the MI Parties or the MVT Parties in such notice or by any other
method as shall be agreed upon by the MI Parties and the MVT Parties.

SECTION 8.06. Consent to Jurisdiction. Each of the MVT Parties and the MI
Parties irrevocably agrees that any legal action or proceeding with respect to
this Agreement, the transactions contemplated hereby, any provision hereof, the
breach, performance, validity or invalidity hereof or for recognition and
enforcement of any judgment in respect hereof brought by another party hereto or
its successors or permitted assigns may be brought and determined in any federal
or state court located in the State of Wisconsin, and each of the MVT Parties
and the MI Parties hereby irrevocably submits with regard to any such action or
proceeding for themselves and in respect to their property, generally and
unconditionally, to the exclusive jurisdiction of the aforesaid courts. Each of
the MVT Parties and the MI Parties hereby irrevocably waives, and agrees not to
assert, by way of motion, as a defense, counterclaim or

 

18



--------------------------------------------------------------------------------

otherwise, in any action or proceeding with respect to this Agreement, the
transactions contemplated hereby, any provision hereof or the breach,
performance, enforcement, validity or invalidity hereof, (a) any claim that it
is not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to lawfully serve process, (b) that it or its
property is exempt or immune from jurisdiction of any such court or from any
legal process commenced in such courts (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (c) to the fullest extent permitted by
Applicable Laws, that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper and (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

SECTION 8.07. Amendments. This Agreement cannot be amended except by a written
agreement executed by the MVT Parties and the MI Parties; provided, that, unless
the Investment Agreement shall have been terminated, any such amendment shall be
subject to the prior written consent of Investor, such consent with respect to
any such amendment after the Distribution Time not to be unreasonably withheld,
conditioned or delayed.

SECTION 8.08. Assignment. No party to this Agreement will (or permit any of the
members of its Group to) convey, assign or otherwise transfer any of its rights
or obligations under this Agreement, in whole or in part, without the prior
written consent of the other parties in their sole and absolute discretion;
provided, that unless the Investment Agreement shall have been terminated, any
such assignment prior to the Distribution Time shall be subject to the prior
written consent of Investor. Any conveyance, assignment or transfer requiring
the prior written consent of the other parties or Investor pursuant to this
Section 8.08 that is made without such consent will be void ab initio. No
assignment of this Agreement will relieve the assigning party of its obligations
hereunder.

SECTION 8.09. Captions; Currency. The article, section and paragraph captions
herein and the table of contents hereto are for convenience of reference only,
do not constitute part of this Agreement and will not be deemed to limit or
otherwise affect any of the provisions hereof. Unless otherwise specified, all
references herein to numbered articles or sections are to articles and sections
of this Agreement and all references herein to schedules are to schedules to
this Agreement. Unless otherwise specified, all references contained in this
Agreement, in any schedule referred to herein or in any instrument or document
delivered pursuant hereto to dollars or “$” shall mean United States Dollars.

SECTION 8.10. Severability. If any provision of this Agreement or the
application thereof to any Person or circumstance is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to Persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and will in no way be
affected, impaired or invalidated thereby. If the economic or legal substance of
the transactions contemplated hereby is affected in any manner adverse to any
party as a result thereof, the parties and Investor will negotiate in good faith
in an effort to agree upon a suitable and equitable substitute provision to
effect the original intent of the parties.

 

19



--------------------------------------------------------------------------------

SECTION 8.11. Parties in Interest. This Agreement is binding upon and is for the
benefit of the parties hereto and their respective successors and permitted
assigns. This Agreement is not made for the benefit of any Person not a party
hereto, and no Person other than the parties hereto or their respective
successors and permitted assigns will acquire or have any benefit, right, remedy
or claim under or by reason of this Agreement, except that the provisions of
Sections 8.08 and 8.10, the proviso in Section 8.07, the proviso in Section 8.13
and this sentence of Section 8.11 shall also inure to the benefit of Investor.

SECTION 8.12. Schedules. All schedules attached hereto are hereby incorporated
in and made a part of this Agreement as if set forth in full herein. Capitalized
terms used in the schedules hereto but not otherwise defined therein will have
the respective meanings assigned to such terms in this Agreement.

SECTION 8.13. Waivers; Remedies. Any agreement on the part of a party hereto to
waive the performance by the other party of any of its covenants hereunder shall
be valid only if set forth in a written instrument signed on behalf of such
party; provided, that, unless the Investment Agreement shall have been
terminated, any such waiver shall be subject to the prior written consent of
Investor, such consent with respect to any such waiver after the Distribution
Time not to be unreasonably withheld, conditioned or delayed. No failure or
delay on the part of either the MVT Parties or the MI Parties in exercising any
right, power or privilege hereunder will operate as a waiver thereof, nor will
any waiver on the part of either the MVT Parties or the MI Parties of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder, nor will any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.

SECTION 8.14. Counterparts. This Agreement may be executed in separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement.

SECTION 8.15. Performance. The MVT Parties will cause to be performed and hereby
guarantee the performance of all actions, agreements and obligations set forth
herein to be performed by any of their Subsidiaries. The MI Parties will cause
to be performed and hereby guarantee the performance of all actions, agreements
and obligations set forth herein to be performed by any of their Subsidiaries.

SECTION 8.16. Interpretation. Any reference herein to any federal, state, local,
or foreign law shall be deemed also to refer to all rules and regulations
promulgated thereunder, unless the context requires otherwise. For the purposes
of this Agreement, (a) words in the singular shall be held to include the plural
and vice versa and words of one gender shall be held to include the other gender
as the context requires, (b) the terms “hereof”, “herein”, and “herewith” and
words of similar import shall, unless otherwise stated, be construed to refer to
this Agreement as a whole and not to any particular provision of this Agreement
and (c) the word “including” and words of similar import when used in this
Agreement shall mean “including, without limitation”.

 

20



--------------------------------------------------------------------------------

SECTION 8.17. Enforcement. The parties agree that irreparable damage would occur
in the event that any of the provisions of this Agreement were not performed in
accordance with their specific terms. It is accordingly agreed that the parties
shall be entitled to pursue specific performance of the terms hereof, this being
in addition to any other remedy to which they are entitled at law or in equity.

SECTION 8.18. Mutual Drafting. This Agreement shall be deemed to be the joint
work product of the MVT Parties and the MI Parties and any rule of construction
that a document shall be interpreted or construed against a drafter of such
document shall not be applicable.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

21



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized officers of the parties as of the date first hereinabove
written.

 

METAVANTE HOLDING COMPANY By:  

/s/ Gregory A. Smith

  Name:   Gregory A. Smith   Title:  

President

  METAVANTE CORPORATION   By:  

/s/ Donald Layden Jr.

  Name:  

Donald Layden Jr.

  Title:  

Senior Executive Vice President

  NEW M&I CORPORATION   By:  

/s/ Gregory A. Smith

  Name:   Gregory A. Smith   Title:  

President

  MARSHALL & ILSLEY CORPORATION By:  

/s/ Mark F. Furlong

  Name:   Mark F. Furlong   Title:  

President

 

 

22